DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 14 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric Co. (JP. 2014/164927) in view of Hirai et al., hereinafter Hirai, (JP 2014/089810), further in view of  Schloms et al., hereinafter Schloms, (US 2011/0114363).
Claim 1: Furukawa Electric Co.(hereinafter Furukawa) discloses an electrical contact (100a, Fig 1-1) for mating with a mating contact (300), comprising: an aluminum body (at 100a) extending along a longitudinal axis (x axis) and formed of an aluminum or an aluminum alloy (Paragraph [0007], see NPL translation), the aluminum body has a connecting portion (30a) adapted to be connected to an aluminum conductor (200); a 
Furukawa does not disclose the material of the contact spring is different from the material of the contact zone. Hirai discloses the material of the contact spring is different from the material of the contact zone (Paragraph [0008], [0022]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the material of the contact spring from the material of the contact zone, in order to support the elasticity of the contact spring to ensure contact pressure (Paragraph [0008]). 
Furukawa also does not disclose wherein the contact zone is arranged flush with the surface of the aluminum body.  Schloms discloses a contact zone arranged flush with a surface of an aluminum body (Paragraphs [0013- 0016]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contact zone disclosed in Furukawa to be flush with the surface of the body, in order to be better able to establish electrical connections (Paragraph 0004).



Claim 2: The electrical contact of claim 1, wherein the aluminum body is a stamped-bent part (Paragraph 0017).  
Claim 3: The electrical contact of claim 1, wherein the aluminum body is formed of an aluminum/magnesium alloy (Paragraph [0007]).  
Claim 4: The electrical contact of claim 1, wherein the contact zone is made of a noble metal (Paragraph [0022]).    
Claim 6: The electrical contact of claim 1, further comprising an intermediate layer (coating layer, Paragraph [0022]) arranged between the surface of the aluminum body and the contact zone.  
Claim 7: The electrical contact of claim 1, wherein the contact spring is elastically deflectable between the contact zone and the contact region (Paragraph [0019]).  
Claim 8: The electrical contact of claim 1, wherein the aluminum body has no form-fitting elements (Fig 1-1).  
Claim 9: The electrical contact of claim 1. Furukawa does not disclose wherein the contact zone is positioned on the aluminum body by roll-cladding. Schloms discloses roll-cladding (Paragraph 0017).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Furukawa by roll-cladding, in order to achieve a secure bond at the point of connection. 
Claim 14: Furukawa discloses a contact arrangement (Fig 1-1), comprising: an electrical contact (100a) including an aluminum body (at 100a) extending along a longitudinal axis (x axis) and formed of an aluminum or an aluminum alloy (Paragraph [0007], see NPL translation), a contact zone (front half, at 11, 12, Fig 1-2) disposed on a surface of the aluminum body and adapted to be electrically connected to a mating contact (300), and a contact spring (11) connected to the aluminum body and having a contact region (at 11, Fig 1-1) contacting the mating contact, the aluminum body has a connecting portion (30a), the contact zone is formed from a material that is more creep- resistant than the aluminum body (Paragraphs [0020]-[0022]), the contact spring at least partially rests on the contact zone (Fig 1-1) and is formed from a material that is harder than the aluminum body (Paragraph 0021]); and an aluminum conductor (200) connected to the connecting portion in an integrally bonded and/or form-fitting manner (Fig 1-1b).  
Furukawa does not disclose the material of the contact spring is different from the material of the contact zone. Hirai discloses the material of the contact spring is different from the material of the contact zone (Paragraph 0008, 0022). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the material of the contact spring from the material of the contact zone, in order to support the elasticity of the contact spring to ensure contact pressure (Paragraph [0008]). 
Furukawa also does not disclose wherein the contact zone is arranged flush with the surface of the aluminum body.  Schloms discloses a contact zone arranged flush with a surface of an aluminum body (Paragraphs [0013- 0016]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the contact zone disclosed in Furukawa to be flush with the surface of the body, in order to be better able to establish electrical connections (Paragraph 0004).
Claim 15: Furukawa discloses the electrical contact of claim 14. Furukawa does not disclose wherein the aluminum conductor is welded to the connecting portion. Schloms discloses welding (Paragraph 0016). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Furukawa by welding in order to achieve a stronger bond at the point of connection. 
Claim 16: Furukawa further discloses the electrical contact of claim 1, wherein the contact zone is disposed only on a portion of the surface of the aluminum body contacted by the contact spring (Paragraph [0020]).
Claim 17: Furukawa discloses the electrical contact of claim 1, wherein the material of the contact spring is coated with a same material as the material of the contact zone (Paragraph [0022]).

Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric Co., Hirai, and Schloms, further in view of Lee et al., hereinafter Lee,  (US 8827754).
Claim 10: The combination of Furukawa, Hirai, and Schloms disclose the electrical contact of claim 1 and an aluminum body. The combination does not disclose wherein the contact spring extends away from a sleeve connected in a form-fitting manner to a free end of the aluminum body.  Lee discloses: a contact spring (15, Fig 5) extends away from a sleeve (10, Fig 1) connected in a form fitting manner to a free end of the body (12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a sleeve, as a protection for the front end of the contact. 
Claim 11: Furukawa further discloses wherein the free end of the aluminum body faces away (Fig 1-1) from the connecting portion (30a).  
Claim 12: Lee further discloses the electrical contact of claim 11, wherein the contact spring is curved around (Fig 2) the free end of the aluminum body.  
Claim 13: The combination further discloses the electrical contact of claim 11, wherein an outer surface of the sleeve facing away from the aluminum body is coated with a noble metal (Paragraph [0022], Furukawa).  
Response to Arguments
Applicant's arguments and amendments filed 07/22/2021 have been fully considered and are addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0062294 and US 2017/0331212 disclose contacts flush to a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833       

/EDWIN A. LEON/Primary Examiner, Art Unit 2833